Exhibit 10.5

 

 

 

$216,000,000

INCREMENTAL FACILITY AGREEMENT

(TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT COMMITMENTS)

dated as of November 10, 2011

between

MCC GEORGIA LLC

MCC ILLINOIS LLC

MCC IOWA LLC

MCC MISSOURI LLC

The LENDERS Party Hereto

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED

as Joint Lead Arrangers

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

and

SUNTRUST BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

INCREMENTAL FACILITY AGREEMENT

(TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT COMMITMENTS)

INCREMENTAL FACILITY AGREEMENT (this “Incremental Facility Agreement”) dated as
of November 10, 2011, between MCC IOWA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Iowa”); MCC ILLINOIS LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“MCC Illinois”); MCC GEORGIA
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (“MCC Georgia”); and MCC MISSOURI LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“MCC Missouri,” and, together with MCC Iowa, MCC Illinois and
MCC Georgia, the “Borrowers”); the INCREMENTAL FACILITY REVOLVING CREDIT LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the
Lenders (together with its successors in such capacity, the “Administrative
Agent”).

The Borrowers, the Lenders party thereto, the Issuing Lender identified therein
and the Administrative Agent are parties to an Amendment and Restatement dated
as of December 16, 2004 of the Credit Agreement dated as of July 18, 2001 (as
amended, modified and supplemented and in effect from time to time, the
“Amendment and Restatement”).

Section 2.01(e) of the Amendment and Restatement contemplates that at any time
and from time to time, the Borrowers may request that one or more persons (which
may include the Lenders under and as defined in the Amendment and Restatement)
offer to enter into commitments to provide Incremental Facility Revolving Credit
Commitments. The Borrowers have requested that $216,000,000 aggregate principal
amount of Incremental Facility Revolving Credit Commitments constituting a
single Series be made available to it on the Tranche A Incremental Revolving
Facility Effective Date (as defined below) having the terms set forth herein
which will constitute Reinstating Incremental Facility Revolving Credit
Commitments. The Tranche A Incremental Facility Revolving Credit Lenders (as
defined below) are willing to provide the Tranche A Incremental Facility
Revolving Credit Commitments on the terms and conditions set forth below and in
accordance with the applicable provisions of the Amendment and Restatement, and
accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINED TERMS

Terms defined in the Amendment and Restatement are used herein as defined
therein. In addition, the following terms have the meanings specified below:

“Tranche A Defaulting Lender” means any Tranche A Incremental Facility Revolving
Credit Lender that, as reasonably determined by the Administrative Agent, has
(a) failed to fund any portion of its Tranche A Incremental Facility Revolving
Credit Loans or participations in Tranche A Incremental Facility Letters of
Credit within three Business Days after the date required to be funded by such
Lender hereunder, unless such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable Default, if any, shall be specifically
identified in such writing) has not been satisfied, (b) notified the Borrowers,
the Administrative Agent, any Issuing Lender or any Lender in writing that such
Lender does not intend to comply with any of its funding obligations under the
Amendment



--------------------------------------------------------------------------------

and Restatement or has made a public statement to the effect that such Lender
does not intend to comply with its funding obligations under the Amendment and
Restatement (unless such writing or public statement states that such position
is based on such Lender’s reasonable determination that a condition precedent to
funding (which condition precedent, together with the applicable Default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) failed, within three Business Days after request by
the Administrative Agent or the Borrowers, to confirm promptly in writing that
such Lender will comply with the terms of this Incremental Facility Agreement
relating to its obligations to fund prospective Tranche A Incremental Facility
Revolving Credit Loans, or participations in Tranche A Incremental Facility
Letters of Credit (provided that such Lender shall cease to be a Tranche A
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation of the Administrative Agent) (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by such Lender hereunder within three Business Days after the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of such Lender’s
business or custodian appointed for such Lender, or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of such
parent company’s business or custodian appointed for such parent company;
provided that no Lender shall become a Tranche A Defaulting Lender solely as a
result of the acquisition or maintenance of an ownership interest in such Lender
(or its parent company) or the exercise of control over such Lender (or its
parent company) by a Governmental Authority or an instrumentality thereof.

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

“Sixth Amendment” means that certain Amendment No. 6 to the Amendment and
Restatement dated as of the date hereof.

“Tranche A Incremental Facility Letters of Credit” shall mean any letter of
credit issued under the Tranche A Incremental Facility Revolving Credit
Commitments. Upon the effectiveness of the Tranche A Incremental Facility
Revolving Credit Commitments, all Letters of Credit outstanding as of the
Tranche A Incremental Revolving Facility Effective Date shall be deemed to be
Tranche A Incremental Facility Letters of Credit issued under the Amendment and
Restatement on the Tranche A Incremental Facility Revolving Credit Facility
Effective Date. Tranche A Incremental Facility Letters of Credit shall
constitute “Incremental Facility Letters of Credit” under the Amendment and
Restatement.

“Tranche A Incremental Facility Revolving Credit Loan” shall mean a loan made
under the Tranche A Incremental Facility Revolving Credit Commitments pursuant
to Section 2.01 of this Incremental Facility Agreement. Tranche A Incremental
Facility Revolving Credit Loans shall constitute a Series of “Incremental
Facility Revolving Credit Loans” under the Amendment and Restatement.

“Tranche A Incremental Facility Revolving Credit Commitment” shall mean, with
respect to each Tranche A Incremental Facility Revolving Credit Lender, the
obligation of such Lender to make Tranche A Incremental Facility Revolving
Credit Loans, and to issue or participate

 

-2-



--------------------------------------------------------------------------------

in Tranche A Incremental Facility Letters of Credit pursuant to Section 2.03 of
the Amendment and Restatement, in an aggregate principal or face amount at any
one time outstanding up to but not exceeding the amount set forth on Schedule I
to this Incremental Facility Agreement or, in the case of a Person that becomes
a Tranche A Incremental Facility Revolving Credit Lender pursuant to an
assignment permitted under Section 11.06(b) of the Amendment and Restatement, as
specified in the respective instrument of assignment pursuant to which such
assignment is effected (as the same may be reduced from time to time pursuant to
Section 2.04 or 2.10 hereof or increased or reduced from time to time pursuant
to assignments permitted under said Section 11.06(b)) . The aggregate original
amount of the Tranche A Incremental Facility Revolving Credit Commitments is
$216,000,000. The Tranche A Incremental Facility Revolving Credit Commitments
shall constitute a Series of Incremental Facility Revolving Credit Commitments
under the Amendment and Restatement.

“Tranche A Incremental Facility Revolving Credit Lender” shall mean (a) on the
date hereof, a Lender having Tranche A Incremental Facility Revolving Credit
Commitments that has executed and delivered a counterpart to this Incremental
Facility Agreement and (b) thereafter, the Lenders from time to time holding
Tranche A Incremental Facility Revolving Credit Commitments and Tranche A
Incremental Facility Revolving Credit Loans after giving effect to any
assignments thereof pursuant to Section 11.06 of the Amendment and Restatement.
Each Tranche A Incremental Facility Revolving Credit Lender shall be an
“Incremental Facility Revolving Credit Lender” under the Amendment and
Restatement.

“Tranche A Incremental Revolving Facility Effective Date” shall mean the time at
which the conditions specified in Article IV of this Incremental Facility
Agreement are satisfied.

“Tranche A Incremental Revolving Facility Termination Date “ shall mean
December 30, 2016; provided that the Tranche A Incremental Revolving Facility
Termination Date shall occur on (i) July 31, 2014, if any Tranche D Term Loans
remain outstanding under the Amendment and Restatement on such date or
(ii) April 15, 2015 if any of the 8 1/2% Senior Notes due 2015 issued by
Mediacom Broadband LLC and Mediacom Broadband Corporation are outstanding on
such date.

ARTICLE II

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LOANS

Section 2.01. Commitments. Each Tranche A Incremental Facility Revolving Credit
Lender severally agrees, on the terms and conditions of the Amendment and
Restatement and this Incremental Facility Agreement, to make loans to the
Borrowers in Dollars during the period from and including the Tranche A
Incremental Revolving Facility Effective Date to but not including the Tranche A
Incremental Revolving Facility Termination Date in an aggregate principal amount
at any one time outstanding up to but not exceeding the amount of the Tranche A
Incremental Facility Revolving Credit Commitment of such Lender as in effect
from time to time, provided that in no event shall the aggregate principal
amount of all Tranche A Incremental Facility Revolving Credit Loans, together
with the aggregate amount of all Letter of Credit Liabilities in respect of
Tranche A Incremental Facility Letters of Credit, exceed the aggregate amount of
the Tranche A Incremental Facility Revolving Credit Commitments as in effect
from time to time. Subject to the terms and conditions of the Amendment and
Restatement, during such period the Borrowers may borrow, repay and reborrow the
amount of the Tranche A Incremental Facility Revolving Credit Commitments by
means of Base Rate Loans and Eurodollar Loans and may Convert Tranche A
Incremental Facility Revolving Credit Loans of one Type into Tranche A

 

-3-



--------------------------------------------------------------------------------

Incremental Facility Revolving Credit Loans of another Type (as provided in
Section 2.09 of the Amendment and Restatement) or Continue Tranche A Incremental
Facility Revolving Credit Loans of one Type as Revolving Credit Loans of the
same Type (as provided in Section 2.09 of the Amendment and Restatement).

Proceeds of Tranche A Incremental Facility Revolving Credit Loans shall be
available for any use permitted under Section 8.17(a) of the Amendment and
Restatement.

Section 2.02. Termination of Commitments. Unless previously terminated, the
Tranche A Incremental Facility Revolving Credit Commitments shall terminate on
the Tranche A Incremental Revolving Facility Termination Date.

Section 2.03. Repayment of Loans. For purposes of Section 3.01(d) of the
Amendment and Restatement, to the extent not previously paid, all Tranche A
Incremental Facility Revolving Credit Loans shall be due and payable on the
Tranche A Incremental Revolving Facility Termination Date.

Section 2.04. Interest and Applicable Margin. The Applicable Margin for Tranche
A Incremental Facility Revolving Credit Loans shall be the respective rates
indicated below for Loans of the applicable Type set forth opposite the
then-current Rate Ratio (determined pursuant to Section 3.03 of the Amendment
and Restatement) indicated below (except that anything in this Incremental
Facility Agreement or the Amendment and Restatement to the contrary
notwithstanding, the Applicable Margin with respect to such Loans shall be the
highest margins indicated below in this Section 2.04 during any period when an
Event of Default shall have occurred and be continuing):

 

Range of Rate Ratio

   Eurodollar
Loans     Base Rate
Loans  

Greater than or equal to 5.00 to 1

     3.00 %      2.00 % 

Greater than or equal to 4.00 to 1 but less than 5.00 to 1

     2.75 %      1.75 % 

Greater than or equal to 3.00 to 1 but less than 4.00 to 1

     2.50 %      1.50 % 

Less than 3.00 to 1

     2.25 %      1.25 % 

For purposes of the Tranche A Incremental Facility Revolving Credit Loans,
clause (i) of the definition of “Interest Period” is hereby amended by adding
the following at the end of such clause:

“and if any Interest Period for any Tranche A Incremental Facility Revolving
Credit Loan would otherwise end after the Tranche A Incremental Revolving
Facility Termination Date, such Interest Period shall end on the Tranche A
Incremental Revolving Facility Termination Date”

Section 2.05. Tranche A Incremental Facility Letters of Credit. Tranche A
Incremental Facility Letters of Credit may be issued pursuant to the Tranche A
Incremental Facility Revolving Credit Commitments subject to the limitations set
forth in Section 2.03 of the Amendment and Restatement. Upon the occurrence and
during the continuance of any Event of Default (if the Administrative Agent has
declared the principal amount then outstanding of, and accrued interest on, the
Tranche A Incremental Facility Revolving Credit Loans and all other amounts
payable by the Borrowers under the Amendment and Restatement to be due and
payable), the Borrowers agree that they shall, if requested by the
Administrative Agent or the Majority Lenders under the Tranche A Incremental
Facility Revolving Credit Commitments through the Administrative Agent (and, in
the case of any Event of Default referred

 

-4-



--------------------------------------------------------------------------------

to in clause (f) or (g) of Section 9.01 of the Amendment and Restatement with
respect to the Borrowers, forthwith, without any demand or the taking of any
other action by the Administrative Agent or such Lenders) provide cover for the
Letter of Credit Liabilities in respect of the Tranche A Incremental Facility
Revolving Credit Commitments by paying to the Administrative Agent immediately
available funds in an amount equal to the then aggregate undrawn face amount of
all Tranche A Incremental Facility Letters of Credit, which funds shall be held
by the Administrative Agent in the Collateral Account as collateral security in
the first instance for such Letter of Credit Liabilities and be subject to
withdrawal only as therein provided. In no event shall the outstanding aggregate
amount of all Letter of Credit Liabilities under the Tranche A Incremental
Facility Revolving Credit Commitments exceed $200,000,000.

Section 2.06. Defaulting Lender Provisions. Notwithstanding any provision of the
Amendment and Restatement to the contrary, if any Tranche A Incremental Facility
Revolving Credit Lender becomes a Tranche A Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Tranche A
Defaulting Lender:

(i) if any Tranche A Incremental Facility Letters of Credit or Letter of Credit
Liabilities in respect thereof are outstanding, then all or any part of the
participation of such Tranche A Defaulting Lender in such Letter of Credit
Liabilities shall be reallocated among the non-Tranche A Defaulting Lenders with
Tranche A Incremental Facility Revolving Credit Commitments, in accordance with
their respective Tranche A Incremental Facility Revolving Credit Commitments of
such Series, as applicable, but only to the extent (x) the sum of all
non-Tranche A Defaulting Lenders’ Tranche A Incremental Facility Revolving
Credit Loans, and participations in Letter of Credit Liabilities in respect of
Tranche A Incremental Facility Letters of Credit plus such Tranche A Defaulting
Lender’s Letter of Credit Commitment Percentage of the Letter of Credit
Liabilities in respect of Tranche A Incremental Facility Letters of Credit does
not exceed the total of all non-Tranche A Defaulting Lenders’ Tranche A
Incremental Facility Revolving Credit Commitments, and (y) the conditions set
forth in Section 6.04 of the Amendment and Restatement would be satisfied at
such time (determined as if such reallocation constituted the issuance of a new
Tranche A Incremental Facility Letter of Credit at such time).

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent provide cash cover for such Tranche A
Defaulting Lender’s Letter of Credit Commitment Percentage of the Tranche A
Incremental Facility Letters of Credit and Letter of Credit Liabilities in
respect thereof (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.10(f)
of the Amendment and Restatement for so long as such Tranche A Incremental
Facility Letters of Credit or applicable Letter of Credit Liabilities are
outstanding.

Section 2.07. Upfront Fee. The Borrowers, jointly and severally, agree to pay on
the Tranche A Incremental Revolving Facility Effective Date to each Tranche A
Incremental Facility Revolving Credit Lender party to this Incremental Facility
Agreement on the Tranche A Incremental Revolving Facility Effective Date, as fee
compensation for the Tranche A Incremental Facility Revolving Credit Commitment
of such Tranche A Incremental Facility Revolving Credit Lender, an upfront fee
(the “Up-front Fee”) in an amount equal to 0.75% of the stated principal amount
of such Tranche A Incremental Facility Revolving Credit Lender’s Tranche A
Incremental Facility Revolving Credit Commitment, payable to such Tranche A
Incremental Facility Revolving Credit Lender on the Tranche A Revolving Facility
Effective Date. Such Upfront Fee will be in all respects fully earned, due and
payable on the Tranche A Revolving Facility Effective Date and non-refundable
and non-creditable thereafter.

 

-5-



--------------------------------------------------------------------------------

Section 2.08. Commitment Fee. The Borrowers shall pay to the Administrative
Agent for the account of each Tranche A Incremental Facility Revolving Credit
Lender a commitment fee on the daily average unused amount of such Lender’s
Tranche A Incremental Facility Revolving Credit Commitment (for which purpose
the aggregate amount of any Letter of Credit Liabilities in respect of Tranche A
Incremental Facility Letters of Credit shall be deemed to be a pro rata (based
on the Tranche A Incremental Facility Revolving Credit Commitments) use of each
Lender’s Tranche A Incremental Facility Revolving Credit Commitment), for the
period from and including the Tranche A Incremental Revolving Facility Effective
Date to but not including the earlier of the date such Tranche A Incremental
Facility Revolving Credit Commitment is terminated and the Tranche A Incremental
Revolving Facility Termination Date, at a rate per annum equal to (x) 5/8 of 1%
at any time the then-current Rate Ratio (determined pursuant to Section 3.03 of
the Amendment and Restatement) is greater than or equal to 3.00 to 1 and (y) 1/2
of 1% at any time the then-current Rate Ratio (so determined) is less than 3.00
to 1. Accrued commitment fees shall be payable on each Quarterly Date and on the
earlier of the date the Tranche A Incremental Facility Revolving Credit
Commitments are terminated and the Tranche A Incremental Revolving Facility
Termination Date.

ARTICLE III

REPRESENTATION AND WARRANTIES; NO DEFAULTS

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Amendment and Restatement, and by each Obligor in the other
Loan Documents to which it is a party, is true and correct on and as of the date
hereof with the same force and effect as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) and as if each reference
therein to the Amendment and Restatement or Loan Documents included reference to
this Incremental Facility Agreement and (ii) no Default or Event of Default has
occurred and is continuing.

ARTICLE IV

CONDITIONS

Section 4.01. The effectiveness of the Tranche A Incremental Facility Revolving
Credit Commitments of the Tranche A Incremental Facility Revolving Credit
Lenders are subject to the conditions precedent that each of the following
conditions shall have been satisfied (or waived by the Majority Tranche A
Incremental Facility Revolving Credit Lenders):

(a) Counterparts of Incremental Facility Agreement. The Administrative Agent
shall have received duly executed and delivered counterparts of (i) this
Incremental Facility Agreement from each Obligor, (ii) each Tranche A
Incremental Facility Revolving Credit Lender listed on Schedule I and (iii) the
Issuing Lender.

(b) Opinion of Counsel to Obligors. The Administrative Agent shall have received
an opinion, dated the Tranche A Incremental Revolving Facility Effective Date,
of SNR Denton, counsel to the Obligors, covering such matters as the
Administrative Agent or any Tranche A Incremental Facility Revolving Credit
Lender may reasonably request (and the Borrowers hereby instruct counsel to
deliver such opinion to the Tranche A Incremental Facility Revolving Credit
Lenders and the Administrative Agent).

 

-6-



--------------------------------------------------------------------------------

(c) Organizational Documents. Such organizational documents (including, without
limitation, board of director and shareholder resolutions, member approvals and
evidence of incumbency, including specimen signatures, of officers of each
Obligor) with respect to the execution, delivery and performance of this
Incremental Facility Agreement and each other document to be delivered by such
Obligor from time to time in connection herewith and the extensions of credit
hereunder as the Administrative Agent may reasonably request (and the
Administrative Agent and each Lender may conclusively rely on such certificate
until it receives notice in writing from such Obligor to the contrary).

(d) Officer’s Certificate. A certificate of a Senior Officer, dated the Tranche
A Incremental Revolving Facility Effective Date, to the effect that (i) the
representations and warranties made by the Borrowers in Article III hereof, and
by each Obligor in the other Loan Documents to which it is a party, are true and
correct on and as of the date hereof with the same force and effect as if made
on and as of such date (or, if any such representation and warranty is expressly
stated to have been made as of a specific date, as of such specific date) and
(ii) no Default or Event of Default shall have occurred and be continuing.

(e) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Tranche A Incremental Revolving
Facility Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.

(f) Other Documents. Such other documents as the Administrative Agent or any
Tranche A Incremental Facility Revolving Credit Lender or special New York
counsel to the Administrative Agent may reasonably request.

(g) Amendment to Credit Agreement. The Sixth Amendment shall have become
effective in accordance with its terms.

(h) Termination of Revolving Credit Commitments. Concurrently with the
effectiveness of this Incremental Facility Agreement, all Revolving Credit
Commitments shall have been terminated.

ARTICLE V

MISCELLANEOUS

Section 5.01. Counterparts; Integration; Effectiveness. This Incremental
Facility Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Incremental Facility Agreement shall become effective when this Incremental
Facility Agreement shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Incremental Facility Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Incremental
Facility Agreement.

Section 5.02. Governing Law. This Incremental Facility Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 

-7-



--------------------------------------------------------------------------------

Section 5.03. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Incremental Facility
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Incremental Facility Agreement.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Agreement to be duly executed and delivered as of the day and year first above
written.

 

MCC GEORGIA LLC

MCC ILLINOIS LLC

MCC IOWA LLC

MCC MISSOURI LLC

By:   Mediacom Broadband LLC, a Member By:   Mediacom Communications
Corporation,
a Member

 

By:   /s/ Mark E. Stephan   Name:   Mark E. Stephan   Title:   Chief Financial
Officer

 

c/o Mediacom Communications Corporation

100 Crystal Run Road

Middletown, New York 10941

Attention: Mark E. Stephan

Telecopier No.: (845) 695-2639

Telephone No.: (845) 695-2600

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent and Issuing Lender

By:   /s/ Ann B. Kerns   Name:   Ann B. Kerns   Title:   Vice President

 

Address for Notices to

JPMorgan Chase Bank, N.A.,

as Administrative Agent:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002-8069

Attention: Loan and Agency Services Group

Telephone No.: 713-750-2102

Telecopier No.: 713-750-2782

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDERS JPMORGAN CHASE BANK,
N.A. By:   /s/ Ann B. Kerns   Name:   Ann B. Kerns   Title:   Vice President

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDERS BANK OF AMERICA, N.A.
By:   /s/ Lisa M. Webster   Name: Lisa M. Webster   Title: Director

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY

REVOLVING CREDIT LENDERS

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Heidi Samuels   Name: Heidi
Samuels   Title: Director

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY

REVOLVING CREDIT LENDERS

DEUTSCHE BANK TRUST COMPANY AMERICAS By:   /s/ Patrick W. Dowling   Name:
Patrick W. Dowling   Title: Director By:   /s/ Anca Trifan   Name: Anca Trifan  
Title: Managing Director

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY

REVOLVING CREDIT LENDERS

SUNTRUST BANK By:   /s/ Illegible   Name: Illegible   Title: Director

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY

REVOLVING CREDIT LENDERS

ROYAL BANK OF CANADA By:   /s/ Mustafa Topiwalla   Name: Mustafa Topiwalla  
Title: Authorized Signatory

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY

REVOLVING CREDIT LENDERS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:   /s/ Doreen Barr   Name: Doreen
Barr   Title: Director By:   /s/ Michael Spaight   Name: Michael Spaight  
Title: Associate

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY

REVOLVING CREDIT LENDERS

NATIXIS By:   /s/ Harold Birk   Name: Harold Birk   Title: Managing Director By:
  /s/ J. Stéphane Lautner   Name: J. Stéphane Lautner   Title: Vice President

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche A Incremental
Facility Revolving Credit Loans and Tranche A Incremental Facility Revolving
Credit Commitments shall constitute “Guaranteed Obligations” under the Guarantee
and Pledge Agreement under and as defined in said Amendment and Restatement for
all purposes of said Guarantee and Pledge Agreement and shall be entitled to the
benefits of the guarantee and security provided under the Guarantee and Pledge
Agreement.

 

MEDIACOM BROADBAND LLC By:   Mediacom Communications Corporation,
a Member By:   /s/ Mark E. Stephan   Name: Mark E. Stephan   Title: Chief
Financial Officer

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Sections 5.04
and 5.05 of the Guarantee and Pledge Agreement shall continue unchanged and in
full force and effect for the benefit of the Administrative Agent, the Lenders
party to the Amendment and Restatement and the Tranche A Incremental Facility
Revolving Credit Lenders.

 

MEDIACOM COMMUNICATIONS CORPORATION By:   /s/ Mark E. Stephan   Name: Mark E.
Stephan   Title: Chief Financial Officer

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule I

Tranche A Incremental Facility Revolving Credit Commitments

 

Tranche A Incremental Facility

Revolving Credit Lender

  

Tranche A Incremental

Facility Revolving
Credit Commitment

 

JPMorgan Chase Bank, N.A.

   $ 35,000,000   

Bank of America, N.A.

   $ 35,000,000   

Wells Fargo Bank, National Association

   $ 35,000,000   

Deutsche Bank Trust Company Americas

   $ 30,000,000   

SunTrust Bank

   $ 30,000,000   

Royal Bank of Canada

   $ 20,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 20,000,000   

Natixis

   $ 11,000,000      

 

 

 

Total

   $ 216,000,000      

 

 

 